Mr. Justice Walker, dissenting: I am unable to concur in the conclusion reached in this case by a majority of my brethren. The case is, perhaps, not entirely free from difficulty, as a state of things has occurred which was neither foreseen nor provided for by the testator. He evidently supposed, when making his will, that his wife would accept the provisions he made for her, and that his two daughters would survive her. Had he supposed his wife would renounce the provisions of the will, and survive his daughters, dying without issue, he no doubt would have provided for distribution on the death of the latter surviving daughter. This may be inferred from the fact that he has not indicated the slightest intention that the trustees shall, in any event, hold the trust property for mere accumulation until it should increase to a specified sum, or until a particular period. The great and controling object he had in executing the will was to place all of his property in the hands and under the control of trustees during the lives of his wife and daughters, that from the income and profits of his entire estate money might be produced with which to pay to each specified annuities during their several lives, and at the death of the longest liver a final distribution should be made, as therein directed. But it must be borne in mind that a part of this scheme was to provide an annuity for his wife during her life. When that part of the plan became impossible of execution, by the renunciation, the general purpose of the will was, to that extent, frustrated, and by the death of the two daughters, without issue, the balance of the purposes of raising the trust were defeated and came to an end, and were wholly incapable of being further executed. After the renunciation of the widow and the death of the daughters, the purposes for which the trust was created were as fully completed as if the widow had first died and the daughters afterwards. When the widow renounced the annuity in her favor, it ceased as effectually as had she then died. After that, under the law, the trustees were as incapable of paying it to her as if she had been deceased. Their and her position to the trust fund were precisely the same as had she been deceased. It had, in law, become impossible to execute the trust in her favor, as her renunciation prevented the payment of her annuity. The death of the daughters without issue rendered the further execution of the trust in their favor impossible. As to them it had answered fully the purposes of its creation, and was fully executed. Then, being fully executed as to the daughters, and rendered impossible of execution in favor of the widow, is not the purpose for which the trust was raised fully terminated ? It seems to me that all must concede that it is. There is no reason appearing in the will for its further continuance. It is a familiar rule that Avhen all things required, or duties imposed, by a trust have been fully performed, and nothing further remains to be done under the trust, a final distribution of the fund must be had. And it must be true that when, from any cause, it becomes absolutely impossible to perform the trust, or any portion of it, then a final distribution must take place. If any of the beneficiaries are living and entitled to the benefits of the trust fund, or any of the purposes of the trust are unaccomplished, but are capable of being executed, the trust will be kept alive for the purpose. But when all the beneficiaries are dead, or incapable of receiving the benefits of the trust, it is entirely useless to keep the trust on foot, and the law never requires the performance of an useless act. It has become, under the law, absolutely impossible to execute this trust, and according to every principle governing trusts and trustees, it should terminate and cease. Testator raised no trust of any kind for any object, or any purpose, but for his widow and daughters. There can be no pretense that there was created any kind of a trust for the benefit of the distributees. ' The devises and bequests were to them as contingent remainders.. They do not take as cestuis que trust, but as distributees in remainder. The trustees, in terms, are not required by'the will to hold the property for the distributees, either for accumulation or to pay them the profits arising from the fund. The trust has ceased, and the trustees hold the property simply for distribution. No possible necessity is perceived for keeping the trust on foot for any purpose, nor do I see that any rule of law, or principle of justice, can be infringed by an immediate distribution of the estate. There is no person that can be injured in the slightest manner by it. Nor is it possible to see any benefit that can result by delaying the period' of distribution until Mrs. Newberry’s death. According to the purpose and plan of the will, I am unable to see the slightest reason in law or justice for awaiting that event. No purpose of the will, whether expressed or implied, further than that event is simply named as the period, appears. All of the purposes of the trust have been defeated because impossible of execution, and immediate distribution should, in my judgment, be had. Counsel on each side have displayed a wonderful amount of industry, research and skill in collecting and presenting the abstruse, technical and artificial rules governing contingent remainders and executory devises. They have shown great skill in taking nice distinctions and limitations of these intricate rules, but without here going into their discussion, I content myself by giving in brief the reasons which I, since the first argument of the case, think should govern its decision. I am of opinion that the circuit court decided correctly, and that its decree should be affirmed.